Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/16/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0221917) in view of Han (US 8,749,434).
6.	With regard to claim 1, Kim discloses:
An antenna device, comprising: an antenna body portion, configured to transmit and/or receive a radio frequency (RF) signal (see para 50), and comprising a dielectric material configured to have a first dielectric constant (173; para 51); a metal layer, configured to contact the antenna body portion (Figs. 8D-E; para 128, 143); a first insulation layer (Fig. 9; para 136) configured to cover at least a part of the metal layer; and an electrical connection structure configured to be electrically connected to the metal layer (see para 128; wherein the first dielectric constant of the antenna body portion (170) is larger than a dielectric constant (DK) of the first insulation layer (see para 56), and is smaller than a dielectric constant of the metal layer.
Kim fails to teach that the antenna dielectric constant is smaller than the metal dielectric constant. It is to be noted that Kim discloses the metallic unit can be made of (see para 128), for instance, copper, titanium which is considered material with the highest dielectric constant. Therefore, it would be obvious that the dielectric constant of the antenna is most likely smaller than the dielectric constant of metal. 

 With regard to claim 2, Han discloses: 
The antenna device of claim 1, wherein the first insulation layer (1a-1b; se col. 5 lines 1-7) comprises a first opening (see col. 5 lines 17-20), and the electrical connection structure (5a see Fig. 1) is disposed inside the first opening (see also abstract).

With regard to claim 3, Han discloses; 
The antenna device of claim 1, further comprising a first feed via (5; Fig. 1; col. 6 lines 6-9), configured to feed (5 Fig. 1) to the antenna body portion (see abstract; para 34).

With regard to claim 4; Han discloses;
The antenna device of claim 3, wherein the metal layer comprises a first opening (4 Fig. 1), the first feed via (5 Fig. 1) is disposed inside the first opening of the metal layer (see col. 2 lines 15+), and the first feed via (5a Fig. 1) and the metal layer (4 Fig. 1) are separated from each other (see Fig. 1).

With regard to claim 5; Han discloses;
The antenna device of claim 3, wherein the first insulation layer (1) is configured to surround the first feed via (5), while contacting the first feed via (see Fig.1).

With regard to claim 12: Kim does not teach; 
The antenna device of claim 1, wherein the metal layer contains more than 0 wt% and less than or equal to about 5 wt% of glass based on a weight of the metal layer. Well it is well known in the art that the bonding between the glass and metal depends largely on the proportion or ratio of the glass weight embedded into the metal. 

Allowable Subject Matter
7.	Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Claims 13-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845